Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 04/06/2021 is entered.
The Applicants’ Amendment to the Specification filed on 04/06/2021 is entered.
	Claims 86, 88, and 90 are pending and examined.
Information Disclosure Statement
	The IDS statements filed on 04/30/2021 and 04/06/2021 have been considered by the examiner.
Priority
This US15/763,328 filed on 06/22/2018 which is a 371 of PCT/IB2016/001679 filed on 10/28/2016 claims priority benefit of US Provisional applications 62/324,064 filed on 04/18/2016 and 62/247,484 filed on 10/28/2015.  Note the current claims 86, 88, and 90 do not receive priority to the ‘064 and ‘484 Provisionals because these priority documents lack support for the present claims.  The ‘064 and ‘484 Provisionals do not disclose SEQ ID NO: 1,410,444.
Present claims 86, 88, and 90 receive priority to 10/28/2016.
Response to Amendment
All objections and rejections made in the previous office action are withdrawn in view of the Applicants’ amendments filed on 04/06/2021.  

Claim Rejections - 35 USC § 103 - new grounds
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 86, 88, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0048337A1 to Hsu et al.
Regarding claim 86, Hsu et al disclose CRISPR/Cas methods and composition for treating Duchenne Muscular Dystrophy (DMD).  Hsu et al teach an sgRNA 
Score report for Hsu et al is shown just below:
US-15-732-190-658457
; Sequence 658457, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
; SEQ ID NO 658457

;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-658457

  Query Match             100.0%;  Score 19;  DB 73;  Length 19;
  Best Local Similarity   78.9%;  

Qy          1 CCAGAGTAACAGTCTGAGT 19
              ||||||:|||||:|:|||:
Db          1 CCAGAGUAACAGUCUGAGU 19

Regarding claim 88, Hsu et al disclose modified nucleotides in the gRNA.  Hsu et al states that any gRNA that comprises a targeting domain of the gRNAs of SEQ ID NOS: 205-826366 can be modified ([para 1234], lines 1-2).  
Regarding claim 90, Hsu et al disclose gRNAs in complex with Cas9 (ref claim 31 lines 1-3).
In view of the high skill level in the CRISPR art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited reference would have been motivated to design a gRNA having a 19-mer RNA spacer region corresponding to the instant SEQ ID NO: 1410444 (i.e., reference SEQ ID NO: 658457) because Hsu et al explicitly list this RNA target sequence as a spacer sequence for a gRNA for performing gene editing for dystrophin for the rationale of treating DMD.
It would have been obvious to choose any of the sequences of reference SEQ ID NOS: 205-826366 as gRNA targeting sequence because Hsu et al explicitly suggest doing this in a preferred embodiment (see reference claim 25).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636